
	

115 S848 IS: Reigniting Opportunity for Innovators Act
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 848
		IN THE SENATE OF THE UNITED STATES
		
			April 5 (legislative day, April 4), 2017
			Ms. Hassan introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to encourage entrepreneurship by providing loan deferment
			 and loan cancellation for founders and employees of small business
			 startups, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Reigniting Opportunity for Innovators Act. 2.Small business startup founder and employee loan deferment and cancellation (a)Deferment without interest accrual for small business startup founders and employeesSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended by adding at the end the following:
				
					(5)Deferment without interest accrual for small business startup founders and employees
 (A)In generalSubject to subparagraph (B), a qualifying small business startup borrower shall be eligible for a deferment, during which periodic installments of principal need not be paid and interest shall not accrue, during any period while the borrower is employed as a founder or full-time employee of a small business startup.
 (B)LimitationsA qualifying small business startup borrower shall not receive a deferment under this paragraph for any period—
 (i)in excess of 3 years; or (ii)that begins more than 5 years, or ends more than 8 years, after the date the small business startup was established (as determined by the small business development center that approved such borrower under section 21(o)(5) of the Small Business Act (15 U.S.C. 648(o)(5))).
 (C)DefinitionsIn this paragraph— (i)the terms founder, full-time employee, and small business startup have the meanings given the terms in subsection (r)(2); and
 (ii)the term qualifying small business startup borrower means a borrower of a loan made under this part whose employment as a small business startup founder or full-time employee is approved by a small business development center under section 21(o)(5) of the Small Business Act (15 U.S.C. 648(o)(5))..
 (b)Loan cancellationSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended by adding at the end the following:
				
					(r)Loan cancellation for founders and employees of small business startups in distressed areas
						(1)Loan cancellation
 (A)In generalThe Secretary shall cancel the balance of interest and principal due, subject to subparagraph (B), on any eligible Federal Direct Loan not in default for a borrower who—
 (i)at the time of such cancellation, is employed as a founder or full-time employee of a small business startup in a distressed area who—
 (I)has been approved for loan cancellation by a small business development center under section 21(o)(6) of the Small Business Act (15 U.S.C. 648(o)(6)); and
 (II)began such employment during the 5-year period beginning on the date that the small business startup was established (as determined by such small business development center); and
 (ii)during the time period for which the borrower has been approved by the small business development center, which in no case shall be more than 10 years after the date on which the small business startup was established, has made 24 monthly payments on the eligible Federal Direct Loan pursuant to any repayment plan under subsection (d)(1) or a combination of such plans while so employed.
 (B)Loan cancellation maximumThe Secretary shall cancel under this subsection not more than an aggregate of $20,000 of the loan obligation on the eligible Federal Direct Loans of a borrower.
 (C)Timing requirementsEach of the 24 monthly payments required under this subsection shall be made after the date of enactment of this subsection.
 (D)Ineligibility for double benefitsNo borrower may, for the same service, receive a reduction of loan obligations under both this subsection and—
 (i)subsection (m); or (ii)section 428J, 428K, 428L, or 460.
 (2)DefinitionsIn this subsection: (A)Distressed areaThe term distressed area has the meaning given the term in section 21(o)(1) of the Small Business Act (15 U.S.C. 648(o)(1)).
 (B)Eligible Federal direct loanThe term eligible Federal Direct Loan means a Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct Unsubsidized Stafford Loan, or a Federal Direct Consolidation Loan.
 (C)Founder; full-time employeeThe terms founder and full-time employee have the meanings given the terms in section 21(o)(1) of the Small Business Act (15 U.S.C. 648(o)(1)).
 (D)Small business startupThe term small business startup means a business that is certified by a small business development center under section 21(o)(3) of the Small Business Act (15 U.S.C. 648(o)(3)).
							.
 (c)Conforming amendmentsTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) is further amended— (1)in section 428J(g)(2), by striking section 455(m) and inserting subsection (m) or (r) of section 455;
 (2)in section 428K(f)— (A)by inserting subsection (m) or (r) of section 455 or  before section 428J; and
 (B)by striking 455(m); (3)in section 428L(g), by striking 455(m) and inserting subsection (m) or (r) of section 455;
 (4)in section 455(m)(4), by inserting subsection (r) or before section 428J; and (5)in section 460(g)(2)(B), by striking section 455(m) and inserting subsection (m) or (r) of section 455.
				3.Small business development centers
 Section 21 of the Small Business Act (15 U.S.C. 648) is amended— (1)in subsection (c)(3)—
 (A)in subparagraph (S), by striking and at the end; (B)in subparagraph (T), by striking the period at the end and inserting a semicolon; and
 (C)by adding at the end the following:  (U)certifying small business startups under subsection (o)(3); and
 (V)approving loan deferment or cancellation under paragraph (5) or (6) of subsection (o) for founders and full-time employees of certain small business startups.; and
 (2)by adding at the end the following:  (o)Deferment or cancellation of certain loans (1)DefinitionsIn this subsection—
 (A)the term distressed area has the meaning given the term low-income community in section 45D(e) of the Internal Revenue Code of 1986; (B)the term eligible Federal Direct Loan has the meaning given the term in section 455(r)(2) of the Higher Education Act of 1965;
 (C)the terms founder and full-time employee, with respect to a small business startup, have the meanings given the terms by the Administrator; and
 (D)the term small business startup means a small business concern that, as of the date that the small business concern submits an application under paragraph (3), has been in existence for not more than 3 years.
 (2)Role of small business development centersAny small business development center may, for purposes of eligible Federal Direct Loan deferment or cancellation under subsection (f)(5) or (r) of section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e)—
 (A)certify a small business startup under paragraph (3); and (B)approve eligible Federal Direct Loan deferment or cancellation for a founder or full-time employee of a qualifying small business startup under paragraph (5) or (6).
 (3)CertificationIn order to be certified by a small business development center, a small business startup shall submit to the small business development center an application that includes—
 (A)a 5-year business plan for the small business startup; (B)the number of employees that the small business startup intends to employ on an annual basis; and
 (C)information that demonstrates that the small business startup has the potential for success. (4)Publication of distressed areasThe Administrator shall identify and make publicly available on the website of the Administration a list of distressed areas.
						(5)Loan deferment for founders and full-time employees of a small business startup
 (A)ApplicationIn order to be approved by a small business development center for eligible Federal Direct Loan deferment under subsection (f)(5) of section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e), a borrower of an eligible Federal Direct Loan shall submit to the small business development center an application that includes such information as the Administrator may require.
 (B)RequirementsA small business development center shall approve a borrower who applies under subparagraph (A) for eligible Federal Direct Loan deferment if the small business development center determines that—
 (i)the borrower is, as of the date of the application, a founder or full-time employee of a small business startup that is certified under paragraph (3); and
 (ii)the employment of the borrower with the small business startup began during the 5-year period beginning on the date on which the small business startup was established.
								(6)Loan cancellation for founders and full-time employees of a small business startup in a distressed
			 area
 (A)ApplicationIn order to be approved by a small business development center for eligible Federal Direct Loan cancellation under subsection (r) of section 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e), a borrower of an eligible Federal Direct Loan shall submit to the small business development center an application that includes such information as the Administrator may require, including an identification of the time period during which the borrower has made 24 monthly payments on the eligible Federal Direct Loan, as required under subparagraphs (A)(ii) and (C) of paragraph (1) of such subsection (r).
 (B)RequirementsA small business development center shall approve a borrower who applies under subparagraph (A) for eligible Federal Direct Loan cancellation if the small business development center determines that the borrower—
 (i)as of the date of the application, is employed as a founder or full-time employee of a small business startup that—
 (I)is located in an area that was a distressed area when the small business startup was established;
 (II)is certified under paragraph (3) by the small business development center; and (III)as of the date that the small business development center approves the borrower under this paragraph, has been operating continuously for not less than 5 years and not more than 10 years; and
 (ii)was employed as a founder or a full-time employee by a small business startup described in clause (i) during a period beginning not more than 5 years after the date on which the small business startup was established, as identified by the borrower under subparagraph (A)..
			
